Dissenting Opinion by

Greene, J.
I cannot fully concur in the opimiem. The right ©f a complainant †© transfer his equities im a bill, pendente lite, is tea bradly and generally asserted- Ordinarily, -when a party seeks to take advantage of fraud, in a judgment rendered against Shis land, it is for him alene, as the injured party, to seek the remedy. If the party on whom the wrong or fraud is perpetrated, waives his remedy fey silent aequiesenee, it 4©es not belong to a purchaser under him to revive the asemedy — to prolong the controversy and litigation, unless &e fraud was collusive for the purpose of injuring such purchaser; and hence the common law doctrine, that fraud can only be avoided by him who had a prior interest in the estate affected, and not by him who subsequent to the fraud acquired the interest. 3 Coke, 83, a; 5 John. C., 554; 7 Paige C., 18.
I cannot indorse the doctrine of the opinion in this case, that the right of action against a fraud is transferrable, as *486some other actions in equity may be ; but.I hold that such a transfer might in good conscience be recognized in all cases where it is made, as in this case, by a father to his children, who were, as heirs, interested in the remedy, and might have been dependent upon the very estate for support at the time of the alleged fraud. Upon the intimate relation of parent and child — -upon the ground of consanguinity and the right of inheritance, and upon that only, do I favorrthe conclusion that the plea in this case should not be considered a bar to the proceeding.
J. O. Hall and G. II. Rhelps, for appellants.
Reeves and Hiller, for appellees.
I cannot agree with the opinion: “ that a plea in chancery should never be allowed as a bar if it depends for its basis upon facts -which have transpired since the filing of the bill.” If this be true, then a full conveyance of all interest and right of action from complainant to defendant could not be pleaded in defense of the action.
In all other partienhu-s, I fully concur in the able opinion of my learned brother.
Decree reversed.